DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 10/08/2020 have been considered by the examiner (see attached PTO-1449 forms).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,768,076 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
	
Instant Application
U.S. Patent No. 10,768,076 B1
2. A computer-implemented method for monitoring manufacturing, comprising:
      receiving, using one or more processors, raw data provided by a data source, the raw data associated with a manufacturing process;
      generating, using the one or more processors, a manufacturing data packet that includes at least a portion of the raw data;
      obtaining, using the one or more processors, a data model associated with the manufacturing data packet, wherein the data model includes one or more predefined data types;
      determining, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data;
      determining, using the one or more processors, an algorithm based at least in part on the first data type;
      processing, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output;
      associating, using the one or more processors, the raw data with the first data type of the data model;
      associating, using the one or more processors, the output with a data field of the first data type of the data model; and
      reconfiguring, using the one or more processors, the manufacturing process based on analysis of the generated manufacturing data packet.
1. A computer-implemented method for monitoring manufacturing, comprising:
      receiving, from computer memory using one or more processors, raw data provided by from a data source, the raw data associated with a manufacturing process;
      generating, using the one or more processors, a manufacturing data packet that includes at least a portion of the raw data,
      wherein generating the manufacturing data packet includes: associating, in the computer memory, metadata with the raw data; and associating, in the computer memory, a timestamp with the raw data, wherein the timestamp is synchronized to a common reference time;
      obtaining, from the computer memory using the one or more processors, a data model associated with the manufacturing data packet, wherein the data model includes one or more predefined data types stored in the computer memory and one or more predefined data fields stored in the computer memory;
      determining, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data;
      determining, using the one or more processors, an algorithm based at least in part on the first data type;
      processing, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output;
      associating, in the computer memory, the raw data with the first data type of the data model;
      associating, in the computer memory, the output with a data field of the first data type of the data model; and
      reconfiguring, using the one or more processors, the manufacturing process based on analysis of the generated manufacturing data packet.
A system for monitoring manufacturing, comprising: one or more sensors; and a controller in operative communication with the one or more sensors, wherein the controller includes: one or more processors; and a memory that is communicatively coupled with and readable by the one or more processors; and one or more programs stored on the memory that, when executed by the one or more processors, cause the one or more processors to:
       receive, using the one or more processors, raw data provided by a data source, the raw data associated with a manufacturing process;
      generate, using the one or more processors, a manufacturing data packet that includes at least a portion of the raw data;
      obtain, using the one or more processors, a data model associated with the manufacturing data packet, wherein the data model includes one or more predefined data types;
      determine, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data;
      determine, using the one or more processors, an algorithm based at least in part on the first data type;
      process, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output;
      associate, using the one or more processors, the raw data with the first data type of the data model;
      associate, using the one or more processors, the output with a data field of the first data type of the data model; and
      reconfigure, using the one or more processors, the manufacturing process based on analysis of the generated manufacturing data packet.
9. A system for monitoring manufacturing, comprising: one or more sensors; and a controller in operative communication with the one or more sensors, wherein the controller includes: one or more processors; and a memory that is communicatively coupled with and readable by the one or more processors; and  4 114347317Application No.: 15/723,016Docket No.: 15411000-003102 one or more programs stored on the memory that, when executed by the one or more processors, cause the one or more processors to: 
      receive, from the memory using the one or more processors, raw data provided by from a data source, the raw data associated with a manufacturing process or a manufactured part; 
      generate, using the one or more processors, a manufacturing data packet that includes at least a portion of the raw data, wherein generating the manufacturing data packet includes: associating, in the memory, the metadata with the raw data; and associating, in the memory, a timestamp with the raw data, wherein the timestamp is synchronized to a common reference time; 
      obtain, from the memory using the one or more processors, a data model associated with the manufacturing data packet, wherein the data model includes one or more predefined data types stored in the memory and one or more predefined data fields stored in the memory;
      determine, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data; 
      determine, using the one or more processors, an algorithm based at least in part on the first data type; process, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output;
      associate, in the memory, the raw data with the first data type of the data model;
      associate, in the memory, the output with a data field of the first data type of the data model; and
      reconfigure, using the one or more processors, the manufacturing process based on analysis of the generated manufacturing data packet.

    receiving, using one or more processors, raw data provided by a data source, the raw data associated with a manufacturing process;
    generating, using the one or more processors, a manufacturing data packet that includes at least a portion of the raw data;
    obtaining, using the one or more processors, a data model associated with the manufacturing data packet, wherein the data model includes one or more predefined data types;
    determining, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data;
    determining, using the one or more processors, an algorithm based at least in part on the first data type;
    processing, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output;
    associating, using the one or more processors, the raw data with the first data type of the data model;
  6 117436380Application No.: 17/012,334Docket No.: 15411000-003202 associating, using the one or more processors, the output with a data field of the first data type of the data model; and
    reconfiguring, using the one or more processors, the manufacturing process based on analysis of the generated manufacturing data packet.
15. A non-transitory computer-readable storage medium comprising computer-executable instructions for:
      receiving, from computer memory using one or more processors, raw data provided by from a data source, the raw data associated with a manufacturing process or a manufactured part;
      generating, using the one or more processors, a manufacturing data packet that includes at least a portion of the raw data, wherein generating the manufacturing data packet includes: 
      associating, in the computer memory, metadata with the raw data; and 
      associating, in the computer memory, a timestamp with the raw data, wherein the timestamp is synchronized to a common reference time;
      6114347317Application No.: 15/723,016Docket No.: 15411000-003102obtaining, from the computer memory using the one or more processors, a data model associated with the manufacturing data packet, wherein the data model includes one or more predefined data types stored in the computer memory and one or more predefined data fields stored in the computer memory;
      determining, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data;
      determining, using the one or more processors, an algorithm based at least in part on the first data type;
      processing, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output;
      associating, in the computer memory, the raw data with the first data type of the data model;
      associating, in the computer memory, the output with a data field of the first data type of the data model; and
      reconfiguring, using the one or more processors, the manufacturing process based on analysis of the generated manufacturing data packet.



Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the Double Patent rejection(s), set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 2 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data; determining, using the one or more processors, an algorithm based at least in part on the first data type; processing, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output; associating, using the one or more processors, the raw data with the first data type of the data model; associating, using the one or more processors, the output with a data field of the first data type of the data model.

Claim 10 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations,       determine, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data; determine, using the one or more processors, an algorithm based at least in part on the first data type; process, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output; associate, using the one or more processors, the raw data with the first data type of the data model; associate, using the one or more processors, the output with a data field of the first data type of the data model.

Claim 16 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data; determining, using the one or more processors, an algorithm based at least in part on the first data type; processing, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output; associating, using the one or more processors, the raw data with the first data type of the data model.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kidd et al. (US Patent Application Publication 2017/0102693 A1) discloses a data analytics service for distributed industrial performance monitoring;
Pouyez et al. (US Patent Application Publication 2010/0161101 A1) discloses a software agent that retrieves information based on a name defined by a configured manufacturing data model and relating data coming from one or multiple backend systems and adding contextual data (Metadata).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862